      Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 1 of 15



Laura King
7 Mergenthaler Road
Montana City, MT 59634
laurahelenking@gmail.com
MT Bar # 13574

Attorney for Plaintiff



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




                                    )
ALLIANCE FOR THE WILD               )
ROCKIES and NATIVE                  )
ECOSYSTEMS COUNCIL,                 ) Case No.
                                    )
                        Plaintiffs, )
                                    ) COMPLAINT FOR INJUNCTIVE
           vs.                      ) AND DECLARATORY RELIEF
                                    )
MICHAEL MUNOZ, Rocky                )
Mountain District Ranger, Helena- )
Lewis and Clark National Forest;    )
BILL AVEY, Supervisor, Helena-      )
Lewis and Clark National Forest;    )
U.S. FOREST SERVICE,                )
                                    )
                        Defendants. )




                                      1
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 2 of 15



                        I.     INTRODUCTION

1. This is a civil action for judicial review under the citizen suit provisions

    of the Administrative Procedure Act of the Forest Service’s (USFS)

    authorization of the Elk Smith Project (Project) on the Lewis and Clark

    portion of the Helena-Lewis and Clark National Forest (Forest).

2. Plaintiffs Alliance for the Wild Rockies and Native Ecosystems Council

    attest that the decision approving the Project is arbitrary and capricious,

    an abuse of discretion, and/or otherwise not in accordance with law.

3. Defendant’s approval of the Project and corresponding documents as

    written violate the National Environmental Policy Act (NEPA), 42

    U.S.C. § 4331 et seq., the Administrative Procedure Act (APA), 5

    U.S.C. §§ 701 et seq., and the Roadless Rule, 66 Fed. Reg. 3244 (Jan.

    12, 2001).

4. Plaintiff seeks a declaratory judgment, injunctive relief, the award of

    costs, and expenses of suit, including attorney and expert witness fees

    pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, and/or

    such other relief as this Court deems just and proper.

                         II.    JURISDICTION

6. This action arises under the laws of the United States and involves the

    United States as a Defendant. Therefore, this Court has subject matter


                                    2
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 3 of 15



    jurisdiction over the claims specified in this Complaint pursuant to 28

    U.S.C. §§ 1331, 1346.

7. An actual controversy exists between Plaintiffs and Defendants.

    Plaintiffs’ members use and enjoy the Forest for hiking, fishing, hunting,

    camping, photographing scenery and wildlife, and engaging in other

    vocational, scientific, spiritual, and recreational activities. Plaintiffs’

    members intend to continue to use and enjoy the area frequently and on

    an ongoing basis in the future.

8. The aesthetic, recreational, scientific, spiritual, and educational interests

    of Plaintiffs’ members have been and will be adversely affected and

    irreparably injured if Defendants implement the Project. These are

    actual, concrete injuries caused by Defendants’ failure to comply with

    mandatory duties under NEPA, the APA, and the Roadless Rule. The

    requested relief would redress these injuries and this Court has the

    authority to grant Plaintiffs’ requested relief under 28 U.S.C. §§ 2201 &

    2202 and 5 U.S.C. §§ 705 & 706.

9. Plaintiffs fully participated in the available administrative review

    processes for the Project. Thus, they have exhausted administrative

    remedies. The Court therefore has jurisdiction to review Plaintiffs’ APA

    claims.


                                      3
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 4 of 15



                         III.     JURISDICTION

10. Venue in this case is proper under 28 U.S.C. § 1391(e) and Local Rule

   3.2(b). Defendant Munoz resides in Teton County, which is within the

   Great Falls Division of the United States District Court for the District of

   Montana.

                                IV.   PARTIES

11. Plaintiff ALLIANCE FOR THE WILD ROCKIES is a tax-exempt, non-

   profit public interest organization dedicated to the protection and

   preservation of the native biodiversity of the Northern Rockies

   bioregion, its native plant, fish, and animal life, and its naturally

   functioning ecosystems. Its registered office is located in Missoula,

   Montana. The Alliance has over 2,000 individual members, many of

   whom are located in Montana. Members of the Alliance observe, enjoy,

   and appreciate Montana’s native wildlife, water quality, and terrestrial

   habitat quality, and expect to continue to do so in the future, including in

   the Project area. Alliance’s members’ professional and recreational

   activities are directly affected by Defendants’ failure to perform their

   lawful duty to protect and conserve these ecosystems. Alliance for the

   Wild Rockies brings this action on its own behalf and on behalf of its

   adversely affected members.


                                      4
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 5 of 15



12. Plaintiff NATIVE ECOSYSTEMS COUNCIL (NEC) is a non-profit

   Montana corporation with its principal place of business in Three Forks,

   Montana. Native Ecosystems Council is dedicated to the conservation of

   natural resources on public lands in the Northern Rockies. Its members

   use and will continue to use the Project Area for work and for outdoor

   recreation of all kinds, including hiking, fishing, hunting, camping, and

   photographing scenery and wildlife. Defendants’ unlawful actions

   adversely affect Native Ecosystems Council’s organizational interests, as

   well as its members’ use and enjoyment of the Project Area. Native

   Ecosystems Council brings this action on its own behalf and on behalf of

   its adversely affected members.

13. Defendant MICHAEL MUNOZ is the District Ranger for the Rocky

   Mountain Ranger District on the Helena-Lewis and Clark National

   Forest, and is the decision-maker who signed and authorized the Elk

   Smith Project decision.

14. Defendant BILL AVEY is the Supervisor for the Helena-Lewis and

   Clark National Forest, and is the decision-maker who denied the

   administrative objections filed against the Project.

15. Defendant UNITED STATES FOREST SERVICE (USFS) is an

   administrative agency within the U.S. Department of Agriculture, and is


                                   5
   Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 6 of 15



       responsible for the lawful management of our National Forests,

       including the Helena-Lewis and Clark National Forest.

        V.    STATUTORY AND REGULATORY BACKGROUND

A. The National Environmental Policy Act

   16. NEPA, 42 U.S.C. §§ 4321–4370f, is our “basic national charter for

       protection of the environment.” 40 C.F.R. § 1500.1(a). It makes

       environmental protection a part of the mandate of every federal agency.

       42 U.S.C. § 4332(1).

   17. NEPA seeks to ensure that federal agencies take a “hard look” at

       environmental concerns. One of NEPA’s primary purposes is to ensure

       that an agency, ‘“in reaching its decision, will have available, and will

       carefully consider, detailed information concerning significant

       environmental impacts.’” Robertson v. Methow Valley Citizens Council,

       490 U.S. 332, 349 (1989).

   18. NEPA also “guarantees that the relevant information [concerning

       environmental impacts] will be made available to the larger audience,”

       including the public, “that may also play a role in the decisionmaking

       process and the implementation of the decision.” Robertson v. Methow

       Valley Citizens Council, 490 U.S. 332, 349 (1989).

B. Administrative Procedure Act


                                       6
   Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 7 of 15



   19. Under the APA, a reviewing court shall “hold unlawful and set aside

       agency action, findings, and conclusions found to be . . . arbitrary,

       capricious, an abuse of discretion, or otherwise not in accordance with

       law.” 5 U.S.C. § 706(2)(A). A reviewing court shall also “hold unlawful

       and set aside agency action, findings, and conclusions found to be . . .

       without observance of procedure required by law.” 5 U.S.C. §

       706(2)(D).

C. The Roadless Rule

   16. All Project units are Inventoried Roadless Areas protected by the

       Roadless Rule. 66 Fed. Reg. 3244 (Jan. 12, 2001).

   17. Inventoried Roadless Areas provide clean drinking water and function as

       biological strongholds for populations of threatened and endangered

       species.

   18. Inventoried Roadless Areas provide large, relatively undisturbed

       landscapes that are important to biological diversity and the long-term

       survival of many at risk species.

   19. Inventoried Roadless Areas provide opportunities for dispersed outdoor

       recreation, opportunities that diminish as open space and natural settings

       are diminished elsewhere.




                                       7
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 8 of 15



20. Inventoried Roadless Areas provide reference areas for study and

   research.

21. The following values or features may characterize Inventoried Roadless

   Areas: high quality of undisturbed soil, water, and air; sources of public

   drinking water; diversity of plant and animal communities; habitat for

   threatened, endangered, proposed, candidate, and sensitive species and

   for those species dependent on large, undisturbed areas of land;

   Primitive, Semi-Primitive Non-Motorized, and Semi-Primitive

   Motorized classes of dispersed recreation; reference landscapes; natural

   appearing landscapes with high scenic quality; traditional cultural

   properties and sacred sites; other locally identified unique

   characteristics.

22. The Roadless Rule prohibits timber harvesting (the cutting, sale, or

   removal of timber) in Inventoried Roadless Areas except for clearly

   defined, limited purposes.

23. The Roadless Rule states in part:

      Prohibition on timber cutting, sale, or removal in inventoried roadless
      areas.

      (a) Timber may not be cut, sold, or removed on inventoried roadless
          areas of the National Forest System, except as provided in
          paragraph (b) of this section.



                                   8
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 9 of 15



      (b) Notwithstanding the prohibition in paragraph (a) of this section,
          timber may be cut, sold, or removed in inventoried roadless areas
          if the Responsible Official determines that one of the following
          circumstances exists. The cutting, sale, or removal of timber in
          these areas is expected to be infrequent.

               (1) The cutting, sale, or removal of generally small diameter
                   timber is needed for one of the following purposes and
                   will maintain or improve one or more of the roadless area
                   characteristics as defined in § 294.11.

                  (i)    To improve threatened, endangered, proposed, or
                         sensitive species habitat; or

                  (ii)   To maintain or restore the characteristics of
                         ecosystem composition and structure, such as to
                         reduce the risk of uncharacteristic wildfire effects,
                         within the range of variability that would be
                         expected to occur under natural disturbance
                         regimes of the current climatic period;

               (2) The cutting, sale, or removal of timber is incidental to the
                   implementation of a management activity not otherwise
                   prohibited by this subpart;

               (3) The cutting, sale, or removal of timber is needed and
                   appropriate for personal or administrative use, as
                   provided for in 36 CFR part 223; or

               (4) Roadless characteristics have been substantially altered
                   in a portion of an inventoried roadless area due to the
                   construction of a classified road and subsequent timber
                   harvest. Both the road construction and subsequent
                   timber harvest must have occurred after the area was
                   designated an inventoried roadless area and prior to
                   January 12, 2001. Timber may be cut, sold, or removed
                   only in the substantially altered portion of the inventoried
                   roadless area.

   36 C.F.R. § 294.13 (2005).
                                  9
  Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 10 of 15



   24. The Roadless Rule prohibits timber harvesting in Inventoried Roadless

       Areas because timber harvest is one of the activities (along with road

       construction and reconstruction) that has the greatest likelihood of

       altering and fragmenting landscapes, resulting in loss of roadless area

       values and characteristics.

   25. At 294.13(b)(1)(ii), the Roadless Rule makes an exception to the

       prohibition on timber harvesting for the thinning of small diameter trees

       that became established as a result of missed fire return intervals because

       such trees increase the likelihood of uncharacteristic wildfire effects.

   26. At 294.13(b)(2), the Roadless Rule makes an exception to the

       prohibition on timber harvesting when incidental to implementation of a

       management activity not otherwise prohibited by the Rule. As described

       in the Rule preamble, such management activities include maintenance

       of trails or utility corridors, removal of hazard trees, and survey and

       maintenance of property boundaries.

D. Project and Project Area

   27. The Elk Smith Project Area is a 24,220 acre area located within the

       395,440 acre portion of the Bear-Marshall-Scapegoat-Swan Inventoried

       Roadless Area managed by the Helena-Lewis and Clark National Forest.




                                      10
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 11 of 15



 28. The Scapegoat Wilderness, which is the southern part of the Bob

    Marshall Wilderness Complex, lies immediately to the west of the

    Project area.

 29. The Project area is located in the Northern Continental Divide

    Ecosystem Grizzly Bear Recovery Zone/Primary Conservation Area.

 30. Listed and proposed species that may be present in the Project area

    include grizzly bears and lynx.

 31. The Project area is almost entirely within the perimeter of the 1988

    Canyon Creek Fire.

 32. The Project Decision Notice (Decision) was signed on January 26, 2021,

    and authorizes the implementation of Alternative 2, the proposed action,

    from the Elk Smith Project Final Supplemental Environmental

    Assessment (EA).

 33. The project consists of 10,329 acres of prescribed burning across 15

    units.

 34. All 10,329 treatment acres fall within the Inventoried Roadless Area

    boundary.

 35. Helicopters will be used for burning operations in 10 units—Units 3, 4,

    5, 6, 8, 9, 11, 13, 14, and 15—amounting to up to 7,544 acres of

    helicopter-ignited burning.


                                   11
  Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 12 of 15



    36. In addition, tree cutting of trees up to 7” in diameter at breast height will

        occur in Units 1, 2, 7, 9, and 11, for a total of 2,787 acres.

    37. The Project Decision states that the Forest Service plans to begin

        implementation in 2021 and continue for five to ten years.

    38. The Forest Service conducted scoping for the Project in 2013.

    39. The Forest Service produced a draft EA for public comment in 2016.

    40. The Forest Service produced the EA and draft Decision Notice for the

        Project in April 2019.

    41. The final Decision was signed and issued on November 1, 2019. At that

        time, the Forest Service also issued a revised EA for the Project.

    42. The Forest Service withdrew the final Decision Notice on June 10, 2020.

    43. The Forest Service issued a Supplemental EA and Supplemental Project

        Draft Decision Notice in September 2020.

    44. A final Decision based on the Supplemental EA was signed and issued

        on January 26, 2021.

E. Justification for Tree-Cutting

    45. The Roadless Rule prohibits timber harvesting (the cutting, sale, or

        removal of timber) in Inventoried Roadless Areas except for clearly

        defined, limited purposes.




                                        12
Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 13 of 15



 46. In its November 2019 EA, the Forest Service justified the tree-cutting

     authorized by the Project by relying on the exception at 294.13(b)(1)(ii),

     which allows tree-cutting “to maintain or restore the characteristics of

     ecosystem composition and structure, such as to reduce the risk of

     uncharacteristic wildfire effects, within the range of variability that

     would be expected to occur under natural disturbance regimes of the

     current climatic period.”

 47. As described in the preamble to the Roadless Rule, 294.13(b)(1)(ii)

     allows the thinning of small diameter trees that became established as a

     result of missed fire return intervals.

 48. The fire return interval for the Project area is 35-100 years between fires.

 49. The Project area experienced a fire in 1988, or 33 years ago.

 50. The Project area has not yet missed a fire return interval.

 51. According to a 2010 Forest Service landscape assessment underlying the

     Project, approximately 58% of the analysis area is in Fire Regime

     Condition Class 1—within the range of historical fire conditions—and

     only 5% percent is in Fire Regime Condition Class 3—highly departed

     from historical fire conditions.




                                     13
 Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 14 of 15



  52. In an April 2020 lawsuit, Alliance for the Wild Rockies (“Alliance”)

      claimed that the Forest Service’s reliance on the exception at

      294.13(b)(1)(ii) was arbitrary and capricious.

  53. In June 2020, the Forest Service withdrew the Decision Notice for the

      Project to conduct more analysis.

  54. In a Final Supplemental Environmental Assessment published in

      September 2020, the Forest Service “clarifi[ed] the 2001 Roadless Rules

      Exception that allows the project.”

  55. In its September 2020 Final Supplemental Environmental Analysis, the

      Forest Service no longer relies on the exception at 294.13(b)(1)(ii) to

      justify the Project’s timber-cutting. Instead, the Forest Service relies on

      294.13(b)(2): “The cutting, sale, or removal or timber is incidental to the

      implementation of a management activity not otherwise prohibited by

      this subpart.”

                         VI.   CLAIM FOR RELIEF

The Forest Service’s approval of tree-cutting in an Inventoried Roadless Area

              violates NEPA, the APA, and the Roadless Rule.

  56. All previous paragraphs are incorporated by reference.

  57. All Project units are located within an Inventoried Roadless Area.




                                      14
     Case 4:21-cv-00046-BMM-JTJ Document 1 Filed 04/28/21 Page 15 of 15



      58. The Project involves tree-cutting in Units 1, 2, 7, 9, and 11, for a total of

          2,787 acres of Inventoried Roadless Areas.

      59. The Roadless Rule prohibits timber harvesting in Inventoried Roadless

          Areas.

      60. No exception to timber harvesting in Inventoried Roadless Areas is

          applicable to the Project.

      61. The Forest Service’s approval of timber cutting in Inventoried Roadless

          Areas violates NEPA, the APA, and the Roadless Rule.

                            VII. RELIEF REQUESTED

  For the above-stated reasons, Plaintiffs request that this Court award the

  following relief:

  A. Declare that the Project violates the law.

  B. Vacate the Project decision or enjoin implementation of the Project.

  C. Award Plaintiffs their costs, expenses, expert witness fees, and reasonable

     attorney fees under the ESA and/or under EAJA; and

  D. Grant Plaintiffs any such further relief as may be just, proper, and equitable.

Respectfully submitted this 28th day of April, 2021.


                                 /s/ Laura King
                                 Laura King

                                 Attorney for Plaintiffs


                                          15
